El Juez Asociado Señob Aldkey,
emitió la. opinión del tribunal.
El demandado interpuso esta apelación contra la senten-cia qne declara qne son bienes gananciales de sn sociedad conyugal los qne adquirió durante su matrimonio.
Muerta Eosalía Martínez Llonín, José Martínez Llonín como único heredero testamentario de ella y Francisco Mar-, clián Sicardó como su albacea testamentario, establecieron este pleito contra Bernardo Fernández Porrero alegando que el demandado y Eosalía Martínez Llonín contrajeron ma-trimonio católico en el pueblo de Peñamellas de la provincia de Oviedo en España el día 23 de noviembre de 1880 y que allí vivieron juntos los cónyuges basta que en el año 1887 el marido vino a Puerto Eico, quedándose la esposa en Es-paña, sin que durante este tiempo adquiriesen los consortes bienes de clase alguna y sin que los aportaran a su matrimo-nio; que en 1905 la esposa vino a esta isla y fué a la casa de su marido en Eío Piedras donde ambos vivieron basta que ella murió en 1927, o sea, durante veintidós años; que el de-mandado adquirió bienes por título oneroso en Puerto Eico en los que niega participación al heredero de su esposa por entender que no son bienes gananciales sino privativos suyos.
El demandado aceptó en su contestación a la demanda que todos esos hechos son ciertos, pero alegó que su esposa no quiso venir con él a esta isla sin tener motivos justifi-cados para su negativa, en la que insistió después a pesar de las cartas que le escribió para que viniese a su lado; que en 1905 ella llegó a esta isla sin avisarle a su marido y fué a parar a la casa de su hermano, el demandante, en Eío Piedras, de la que se trasladó a la del demandado sin haber mediado reconciliación entre ellos y donde se quedó por no dar el demandado un escándalo público ni tener un encuen-tro personal con el hermano de ella, que es ahora deman-dante; que durante todos los años que su esposa estuvo en *589Río Piedras en la casa del demandado vivió como si fuera una huéspeda y se negó a tener relaciones sexuales con el de-mandado ; que si bien es cierto que ella intervino con el de-mandado en algún documento público para la venta de finca esto fué debido a exigencia de los compradores, y que por ello tuvo que pagar dinero a su esposa; y que por estos he-chos los bienes que ha adquirido en esta isla tienen el carác-ter de ser privativos suyos, en los que no corresponde par-ticipación alguna a su consorte ni a su heredero.
Contra esa contestación adujeron los demandantes como excepción previa que no contiene hechos determinantes de oposición ni de reconvención a la demanda. Sostuvo la corte inferior esa excepción y no habiendo presentado el deman-dado otra contestación dictó sentencia por las alegaciones, a instancia de los demandantes, declarando con lugar la de-manda.
El apelante no niega en este recurso que al contraer su matrimonio quedó constituida entre los consortes, por pre-cepto de la ley, una sociedad por virtud de la cual el marido y la mujer harán suyos de por mitad, al disolverse el matri-monio, las ganancias o beneficios obtenidos indistintamente por cualquiera de ellos durante el mismo matrimonio.
En vista de lo expuesto, la única cuestión que tenemos que resolver es si tomando como ciertos los hechos alegados en la contestación, que se refieren a actos o palabras de la esposa fallecida, constituyen oposición a la demanda. En otras palabras, si por haber estado separados los esposos por algún tiempo y por la negativa de la mujer al débito conyugal durante los veintidós años que vivió aquí en la casa de su marido, ha perdido ella su derecho a participar en los bienes adquiridos por el demandado o, como dice éste, está impe-dido de obtener su heredero la mitad de los beneficios ha-bidos en el matrimonio al quedar disuelto por la muerte de la mujer.
La ley que creó la sociedad de gananciales entre marido y mujer no estableció excepciones a ella, a pesar de que el *590legislador no podía ignorar que existen matrimonios en los cuales los consortes viven separados por muchos años y al-gunas veces hasta que la muerte de uno de ellos pone tér-mino a tal sociedad. Por eso, a falta de disposición de la ley sobre esa materia de excepciones no estamos dispuestos a crearlas nosotros. Ésa es una función del poder legis-lativo y no del judicial. Tampoco creó excepciones la Corte Suprema de Louisiana cuando al resolver el caso de Cole’s Widow v. His Executors, 18 Am. Dec. 241, declaró con de-recho a los gananciales a la mujer que habiendo contraído matrimonio en Nueva York no siguió a su marido a Louisiana donde él ganó dinero y adquirió bienes y de quien estuvo separada por muchos años, hasta que él murió. El apelante cita el caso de Wheat v. Owens, de Texas, 65 Am. Dec. 164, en el que tratándose de una mujer que estuvo separada de su marido por muchos años, durante los cuales vivió en pú-blico adulterio, declaró que independientemente de su vida adúltera, su separación del marido por sí sola le impedía reclamar participación en los bienes que el marido adquirió, aunque no hace cita legal en apoyo de su conclusión. Entre ambas decisiones nos parece más ajustada a la ley la de Louisiana porque no establece por su cuenta excepciones que la ley no ha establecido para la sociedad de gananciales. Además, en el caso que resolvemos, después de una separa-ción de los consortes por algún tiempo, la mujer ha vivido en la casa de su marido por veintidós años, aparentemente como marido y mujer.

La sentencia apelada debe ser confirmada.